Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims to a Bioreactor, a System, and to a Process:
Claim 1 is directed to a bioreactor, comprising:
A liquid-tight vessel having an end, a vertically opposing end, an inlet, an outlet and a volume, wherein the inlet is located nearer to the end of the vessel and the outlet is located nearer to the vertically opposing end of the vessel; and 
a non-biodegradable polymeric fibrous media in the vessel, wherein the non-biodegradable polymeric fibrous media is capable of supporting a sulfate-reducing bacterial biofilm and wherein the surface area density of the non-biodegradable polymeric fibrous media in the bioreactor is at least 2000 square meters (m2) of non-biodegradable polymeric fibrous media per cubic meter volume of the vessel.

Claim 13 is directed to a process for removing sulfate from water, the process comprising: providing a bioreactor, comprising:
a liquid-tight vessel having a volume, the vessel having an inlet nearer to an end of the vessel and an outlet nearer to a vertically opposing end of the vessel; and
a non-biodegradable polymeric fibrous media in the vessel, wherein the non-biodegradable polymeric fibrous media supports a sulfate-reducing bacterial biofilm and wherein the surface area density of the non-biodegradable polymeric fibrous media in the bioreactor is at least 2000 square meters (m2) of non-biodegradable polymeric fibrous media per cubic meter volume of the vessel;
providing water with sulfate to the inlet;
moving the water vertically through the volume of the vessel using the inlet and the outlet;
supplying the sulfate-reducing bacterial biofilm with an electron donor under conditions such that the at least one sulfate in the water is converted to a different chemical species; and


Claim 9 is directed to a bioremediation platform system comprising a plurality of bioreactors, wherein a bioreactor comprises:
a liquid-tight vessel having a volume, an inlet, and an outlet, wherein the inlet vertically opposes the outlet; and
a non-biodegradable polymeric fibrous media in the vessel, wherein the non-biodegradable polymeric fibrous media is capable of supporting a sulfate-reducing bacterial biofilm and wherein the bioreactor includes an amount of the non-biodegradable polymeric fibrous media to provide a surface area density of at least 2000 square meters (m2) of the non-biodegradable polymeric fibrous media per cubic meter volume of the vessel; 
wherein the bioremediation platform system is configured to be floated in a body of water so that the vessel is kept below a major surface of the body of water.

	Bioreactor claim 1 and process claim 13 each recite the same elements in their respective so-called “vessel” clauses (in slightly rearranged order).  At claim 1, for example, the vessel clause reads:
A liquid-tight vessel having an end, a vertically opposing end, an inlet, an outlet and a volume, wherein the inlet is located nearer to the end of the vessel and the outlet is located nearer to the vertically opposing end of the vessel.
Like the vessel limitations of bioreactor claim 1 and process claim 13, the vessel of system claim 9 is limited by being liquid-tight and having a volume, an inlet, and a vertically opposing outlet, but the inlet and outlet needn’t be at “ends” of the vessel, but the claim 9 system vessel must be “configured to be floated” so that the vessel is “kept below a major surface” of the water.

1  Dependent process claim 18 further requires a “floating” step limitation.

Rejections Based on Prior Art
Claims 1 – 2, 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over USP 20080257820 to Peeters in view of USP 5980738 to Heitcamp. 
USP 20080257820 to Peeters describes an anaerobic reactor for sulfate-reducing bacteria to reduce sulfates and produce sulfides [0040].  Regarding the anaerobic reactor 28 for the SRB, Peeters discloses a vessel having an input and an output at opposite ends:

    PNG
    media_image1.png
    382
    286
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    70
    71
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    202
    488
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    356
    490
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    249
    481
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    158
    490
    media_image6.png
    Greyscale

Accordingly, Peeters describes a bioreactor vessel the structure of which Applicant’s bioreactor vessel reads, and describes flowing wastewater across a bed of polymeric fiber biosupport media in the bioreactor vessel for supporting sulfate-reducing bacteria to reduce sulfate concentration in wastewater.
	It would have been obvious to have selected a polymeric fiber-based biosupport media, such as the porous nylon biosupport media described by USP 5980738 to Heitcamp, to allow microorganisms to readily colonize within the pores [2/33].  Heitcamp discloses polymeric fibrous bioreactor media providing 0.03 m2 biosupport surface area per gram of fiber [8/34].  Assuming the density properties of nylon2 [claim 27] and an art-recommended void fraction3 of 35 – 70%, say, 50%, Heitcamp teaches one can expect about 17,250 m2 biosupportive surface area from nylon fiber biosupport media per cubic meter reactor volume.4
Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over USP 20080257820 to Peeters and USP 5980738 to Heitcamp, as applied to claim 1 above, further in view of  USP 5747311 to Jewell. 
Per claim 3, Heitcamp describes polymeric biosupports that are heavier than water (Heitkamp col 2 line ~33) and Peeters describes both upflow and downflow embodiments.  It would have been obvious to have selected upflow directionality given Jewell’s suggestion to flow wastewater in the direction opposite to the net effects of gravity and buoyancy on the biomedia’s mass (, i.e., upflow for heavier-than-water media, downflow for lighter-than-water biomedia) for the purpose of increasing reaction time (col 8).
    PNG
    media_image7.png
    232
    750
    media_image7.png
    Greyscale

Jewell suggests using …
\
\
\
\
\
\
\

    PNG
    media_image8.png
    463
    770
    media_image8.png
    Greyscale

Jewell also suggests the specific surface area limitation recited in claim 1 (Jewell at 2/51). 
	Accordingly, alternatively and per claims 5 - 6, it would have been obvious to have selected a fiber known to have a lighter-than-water density, e.g., polyethylene or polypropylene, and to have selected a downflow direction in carrying out the Peeters invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over USP 20080257820 to Peeters in view of USP 5980738 to Heitcamp, as applied to claim 1 above, further in view of USP 5403487 to Lodaya [9/58] and USP 9206059 to Brouwer.
With regard to the void fraction suggested by prior art disclosing bioremediation using biosupports, while USP 5403487 to Lodaya disclosure of a void fraction range of . 

Claims 13, 17 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over USP 20080257820 to Peeters and USP 5980738 to Heitcamp, as applied to claim 1 and 7 above, respectively, further in view of USP 20040222151 to Lee.
Claims 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over USP 20080257820 to Peeters, USP 5980738 to Heitcamp, and USP 5747311 to Jewell, as applied to either claim 5 or claim 6 above, further in view of USP 20040222151 to Lee and USP 20120006671 to Nowak.
Discussion application to each of the foregoing rejections A and B:
Peeters supplies the SRB at anaerobic polymeric fiber-packed bioreactor 28 with “nutrients” via line 30.  Peeters does not disclosure the nature of the nutrient, but Lee [0039]5 suggests an electron donor, such as methanol. 

It would have been obvious to have treated wastewater having a minimal sulfate concentration, or a wastewater stream having a widely fluctuating sulfate concentration, such as storm water or surface runoff wastewaters during high rainfall / storm events, using the Peeters process as modified by Heitcamp alone (per claims 13 – 14) or further in view of Jewell (per claims 15 - 16), as well as during times when sulfate concentration in the wastewater was problematically high.  Moreover, some known sulfate-contaminated process streams have sulfate concentrations less than 10 mg/L, e.g., USP 20120006671 to Nowak (at right) discloses that sulfate concentrations in produced water can be as low as <10 mg/L.

    PNG
    media_image10.png
    378
    296
    media_image10.png
    Greyscale

During periods of low sulfate concentration, e.g., [sulfate] ≤ ~10 mg/L, one of skill would have expected the treated wastewater leaving the modified Peeters process to have a low sulfate concentration, e.g., [sulfate] ≤ ~10 mg/L.
	Claim 13 and the claims dependent thereon are not limited to a process that reduces sulfate concentration by a certain percentage, or other manner of measuring the effectiveness of the invented process:  The sulfate concentration limitation of claim 13 is independent of the influent concentration.

System claims 9 – 12
	These claims require inter alia floating a liquid tight bioreactor vessel for removing sulfate from water by dint of media-supported sulfate reducing bacteria, or a system of bioreactors for doing the same.
s 9 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over USP 20150021269 to Enning and USP 10258920 Bader together taken in view of USP 20200087173 to Raynel, CN103193316A, Peeters and Jewell.
USP 20150021269 to Enning discloses it was known to provide units on offshore petroleum production installations to remove sulfate from produced water to mitigate undesired reservoir souring [0006] [ 0005].  USP 10258920 Bader to also discusses reservoir souring due to conversion of sulfate to sulfide by SRB [5/22+].  It is well known that such offshore facilities are typically floating vessels given the depths at which petroleum is produced offshore.
	It was known that produced water comprises both cadmium and sulfate, as shown by USP 20200087173 to Raynel (cadmium (<0.1 mg/L) and sulfate (~400 mg/L)
 			
    PNG
    media_image11.png
    750
    489
    media_image11.png
    Greyscale
 

	It would have been obvious to have selected a bioreactor of the type described by CN103193316A as the sulfate removal facility on an offshore petroleum production installation described by Enning to synergistically mitigate two “bad actor” contaminants known to be present in produced water, namely cadmium and sulfate.  The motivation to select the CN103193316A sulfate-mitigating treatment method and equipment is the well known adage, “to kill two birds with one stone.”  
	Moreover, it would have been obvious to have substituted high specific area polymeric fibers for the biomedia of the Chinese publication given the Peeters and Jewell disclosures, especially Jewell at 9/51.
None of claims 9 - 12 require that the wastewater originate from the body of water within which the bioreactor floats.  A system comprising multiple bioreactors would have been an obvious expedient given the confined spaces imposed by the space constraints of a drilling platform or by a ship’s hull shape, bulkheads, etc..
Per claim 10, provision of interconnecting conduits and pumps between multiple parallel or serial treatment vessels is conventional.
The claim 11 and claim 12 limitations are suggested by Peeters and Jewell as discussed in greater detail elsewhere in this action.

Alternatively, Claims 9 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over USP 20150021269 to Enning and USP 10258920 Bader together 
	It would have been obvious also to have equipped the ships holding produced water in tanks, e.g., tanks described by USP 9089514 to Burger, and the suggestion to provide wastewater treatment of industrial wastewater aboard ships at sea in order to lower treatment costs, as shown by USP 7306724 to Gordon.
 	Ships servicing offshore petroleum production facilities were known to hold sulfate-laden produced water in their shipboard tanks, as shown by USP 9089514 to Burger.  Burger discusses various problems associated with sulfate reducing bacteria in produced water slop and oil/water separation tanks aboard seagoing ships.

    PNG
    media_image12.png
    206
    513
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    299
    511
    media_image13.png
    Greyscale

	It was known to transport industrial wastewater from land-based sources via pipeline or shuttle ship to waste processing ships dedicated to that task, and for disposal of treated water to the sea, as shown by USP 7306724 to Gordon.  Gordon  discloses ship-based wastewater treatment facilities for receiving via pipeline or shuttle ship industrial wastewater 6/49 that originates on land in order to reduce treatment costs and for minimization of unpleasant odors [col 1]. 
None of claims 9 - 12 require that the wastewater originate from the body of water within which the bioreactor floats.  A system comprising multiple bioreactors 
Per claim 10, provision of interconnecting conduits and pumps between multiple parallel or serial treatment vessels is conventional.
The claim 11 and claim 12 limitations are suggested by Peeters and Jewell as discussed in greater detail elsewhere in this action.
\
\
\
\
\
\
\
\
\
\
\
\
\
\
\
\
\
\
\
\
\
Rejections Not Based on Prior Art
Claims 1 – 8 are rejected for obviousness type double patenting over claims 1 – 8 of USP 10597318 to Hanson because the nature of the problem suggests flowing the water in a manner that maximizes the effective volume of the vessel for more effective, robust biological treatment.
Patented claim of 10597318
Pending claim 1
1.  A bioreactor, comprising: a liquid-tight vessel having a volume, the 
liquid-tight vessel having an inlet and an outlet, wherein the liquid-tight 
vessel comprises a flexible wall, and optionally wherein the wall comprises a 
water-tight, flexible polymeric bladder fabricated from a flexible polymer 
sheet;  a non-biodegradable polymeric fibrous media in the liquid-tight vessel, 
wherein the non-biodegradable polymeric fibrous media is capable of supporting a sulfate-reducing bacterial biofilm and wherein the surface area density of the non-biodegradable polymeric fibrous media in the bioreactor is at least 2000, or at least 3000, or at least 5000, or at least 6000, square meter (m2) of non-biodegradable polymeric fibrous media per cubic meter volume of the liquid-tight vessel. 

A bioreactor, comprising: A liquid-tight vessel having an end, a vertically opposing end, an inlet, an outlet and a volume, wherein the inlet is located nearer to the end of the vessel and the outlet is located nearer to the vertically opposing end of the vessel; and 
a non-biodegradable polymeric fibrous media in the vessel, wherein the non-biodegradable polymeric fibrous media is capable of supporting a sulfate-reducing bacterial biofilm and wherein the surface area density of the non-biodegradable polymeric fibrous media in the bioreactor is at least 2000 square meters (m2) of non-biodegradable polymeric fibrous media per cubic meter volume of the vessel.


\
\
\
\
\

Patented claim of 10597318
Pending claim 9.
11.  A bioremediation platform system comprising a plurality of bioreactors, 
wherein a bioreactor comprises: a liquid-tight vessel having a volume, the 
liquid-tight vessel having an inlet and an outlet, wherein the liquid-tight 
vessel comprises a flexible wall, and optionally wherein the wall comprises a 
water-tight, flexible polymeric bladder fabricated from a flexible polymer 
sheet;  a non-biodegradable polymeric fibrous media in the liquid-tight vessel, 
wherein the non-biodegradable polymeric fibrous media is capable of supporting a sulfate-reducing bacterial biofilm and wherein the bioreactor includes an amount of the non-biodegradable polymeric fibrous media to provide a surface area density of at least 2000, or at least 3000, or at least 5000, or at least 6000 square meter (m2) of the non-biodegradable polymeric fibrous media per cubic meter volume of the liquid-tight vessel, wherein the system includes a flotation device so as to be capable of floating in water. 


9. A bioremediation platform system comprising a plurality of bioreactors, wherein a bioreactor comprises:
a liquid-tight vessel having a volume, an inlet, and an outlet, wherein the inlet vertically opposes the outlet; and
a non-biodegradable polymeric fibrous media in the vessel, wherein the non-biodegradable polymeric fibrous media is capable of supporting a sulfate-reducing bacterial biofilm and wherein the bioreactor includes an amount of the non-biodegradable polymeric fibrous media to provide a surface area density of at least 2000 square meters (m2) of the non-biodegradable polymeric fibrous media per cubic meter volume of the vessel; 
wherein the bioremediation platform system is configured to be floated in a body of water so that the vessel is kept below a major surface of the body of water.



\
\
\

Patented claim of 10597318
Pending claim 13
15.  A process for removing sulfate from water, the process comprising: 
providing water with sulfate to the inlet of a bioreactor of claim 1, where the 
non-biodegradable polymeric fibrous media in the liquid-tight vessel supports a sulfate-reducing bacterial biofilm;  moving the water through the volume of the liquid-tight vessel using the inlet and the outlet;  and supplying the 
sulfate-reducing bacterial biofilm with an electron donor under conditions such 
that the at least one sulfate in the water is converted to a different chemical 
species, further comprising producing an aqueous effluent stream having a concentration of sulfate of less than 10 mg/L, or less than 5 mg/L, or less than 2 mg/L, per the EPA-300.0 IC Anions standard. 

13. A process for removing sulfate from water, the process comprising: providing a bioreactor, comprising:
a liquid-tight vessel having a volume, the vessel having an inlet nearer to an end of the vessel and an outlet nearer to a vertically opposing end of the vessel; and
a non-biodegradable polymeric fibrous media in the vessel, wherein the non-biodegradable polymeric fibrous media supports a sulfate-reducing bacterial biofilm and wherein the surface area density of the non-biodegradable polymeric fibrous media in the bioreactor is at least 2000 square meters (m2) of non-biodegradable polymeric fibrous media per cubic meter volume of the vessel;
providing water with sulfate to the inlet;
moving the water vertically through the volume of the vessel using the inlet and the outlet;
supplying the sulfate-reducing bacterial biofilm with an electron donor under conditions such that the at least one sulfate in the water is converted to a different chemical species; and
producing an aqueous effluent stream having a concentration of sulfate of less than 10 mg/L, as tested per the EPA-300.0 IC Anions standard.


Claims 9 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  First, notwithstanding the disclosure at [0089], it is unclear what a “major surface” of a body of water is.  Second, given the uncertainty surrounding the meaning of “configured,” it is unclear whether the “configured to be floated” limitation of system claim 9 can be met by selecting bioremediation media that is sufficiently less dense than water to effect flotation of the vessel, if points of attachment to which a flotation device might be secured, e.g., is sufficient to meet that claim limitation, or if “configured” requires even more, e.g., 

    PNG
    media_image14.png
    45
    647
    media_image14.png
    Greyscale

[0033]. This basis for rejection may be overcome by amending claim 9 line 2 to read, “wherein [[ a ]] each bioreactor comprises,” and by amending the last two lines of claim 9 to, “wherein a flotation device effective to float each respective bioreactor in a body of water is attached to each vessel.” 

Indication of Subject Matter Not Rejected over Prior Art
	Claim 18 is not rejected over prior art.  Pehrson describes open-frameworks, not  liquid-tight vessels as claimed, provided with flotation means for floating the treatment-providing biomedia in the body of water to the treated.


Prior Art Cited of Interest
	USP 20110287544 to Berzin and USP 10125340 to Wu each teach that floating photobioreactors were known.
	USP 5595652 to Rainer describes an impervious pipe having an inlet at the top, at least one outlet at the bottom, and sponge media in the vessel.  It is unclear what the total surface area (including internal pore surface area) per unit vessel volume is.

Effective Filing Date of Pending Claims
	All pending claims are supported by the parent application and have an effective filing date of July 6, 2018.

Hudak Publication
	The prior art status of a publication is a question of law based on underlying fact issues supported by clear and convincing evidence.    There does not appear to be clear and convincing evidence to support the legal conclusion that the Hudak publication is prior art under § 102 (or also § 103) vis-à-vis this applicant’s claims having an effective filing date of July 6, 2018.  Among the underlying facts are these:
Inventor J. Hanson is identified in the Hudak publication as a “collaborator” (Hudak, cover sheet)
Inventor J. Hanson is identified in the Hudak publication as a “CoP[rincipal]I[nvestigator]” of “Engineering and Operations” (Hudak, page vii)
The subject matter of the present patent application relates most closely to operations and structure of an engineering system, rather than to project 
The Hudak publication states that it was “submitted” by G. Hudak (Hudak, cover sheet), identified as the project’s “PI” (Hudak, p. vii).  G. Hudak is not identified as the report’s author.
Not later than 1/24/2020, the date this CIP application was filed and an IDS citing the Hudak publication was filed by Applicant to the PTO, Inventor J. Hanson executed a verified statement that he believed he was the “original inventor or an original joint inventor of a claimed invention” in the CIP application.
Not later than 6-Jul-2018, the date parent application 16/029,119 was filed and an IDS citing the Hudak publication was filed by Applicant to the PTO, Inventor J. Hanson executed a verified statement that he believed he was the “original inventor or an original joint inventor of a claimed invention” in the parent application.
Applicant represented that with respect to claims having the benefit of the parent application’s effective filing date, i.e., July 6, 2018, the Hudak publication (published on July 14, 2017), “is not prior art under 35 U.S.C. § 102” (Remarks, 3/8/2021, at p. 11 of 20).  

Action is FINAL
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        
571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Parenthetically, it is unclear whether in any of the “less-dense-than water” bioremediation media embodiments there is sufficient buoyancy to float the vessel lacking flotation media provided to independently float the vessel.
        2 1.15 g/cc [Official notice taken]
        3 USP 5403487 to Lodaya recommends packing a bioreactor with biomedia to leave a void fraction of 0.35 to 0.7 [9/58].
        4 0.03 m2 / g * 1.15 g / cm3 * (100 cm)3 / m3 * (100% - 50%) = 17,250 m-1
        5 Lee at [0039]:
        
        
    PNG
    media_image9.png
    425
    415
    media_image9.png
    Greyscale